Title: To George Washington from Edward Newenham, 15–28 August 1790
From: Newenham, Edward
To: Washington, George

 

Dear Sir
Dublin—15[–28]th August 1790

This day has been a Glorious day to the Rights and Liberties of the Metropolis, as we have carried the Election of the Lord Mayor in opposition to the utmost Efforts of Threats, Bribery, Corruption of Judges & Arbitrary conduct of the Privy Council—I send you the papers in which all the Latter Proceedings are printed—the Contest has lasted these four Months.
The intention of Government was to let no Alderman be Elected Lord Mayor, except a Police officer, by that means they would have entirely made the Metropolis a Castle Burrough—it rose so great a Ferment, that the Volunteers, which had been silent for 2 years, began again to Muster, nearly as strong as Ever—and they, with Multitude of Citizens, appeared with National Cockades—and had not administration acceded to the Law of the Land in the Election of a Lord Mayor, a General Assembly would have met in the Metropolis, and where that would end the wisest could not foresee.
There never was such an attempt since the Reign of James the 2d—it was an attempt to Supersede the Law of the Land—Annihilate the Charter and totaly Subvert the Constitution of the Metropolis—the dernier Vote is in the Commons of the Common Council—that body consists of about 126—103 attended; the other 23 are mostly infirm or in England—there were 97 for our Mayor and 6 against him, & these 6 were placemen—Is it not, my Dear Friend, the height of Folly & perverseness, that neither Age, Precedents, which have lately occurred, nor the History of other Countries, can teach Some Men Wisdom? was the Minister to have pushed Matters to another Tryal before the Privy Council—the Rubicon would have been passed, and 9 out of 10 in this Kingdom would have united in one Common Cause—In other points, Government may have had some Colour of Argument, as to the Construction of an Act, the Spirit of the Constitution or Precedents, but in this Dispute they want Even the Support of Pretence—the Law was against them, the Act was clear & decisive, they had not a single Supporter, ⟨in⟩ all the public meeting, Save only, an Apothecary & a Guager—all the Bar of Lawyers, against them; the Judges Silent—nay they had not Even the Prayers of the Clergy.

The world has lost Dr Franklin—he honoured me with a letter 18 Days before his Death—& he told me it would be his last, as he dayly Expected his Dissolution—he sent me a rememberance of him, which I have got, but I would have been highly honoured if he had reserved it to mention it in his will, for I should be truly proud of being recorded in the will of such a man with a ring, a seal, or any thing, let it have been Ever so Small—I appeared in Parliament in full Mourning for him & continued so for one Month—I lost a Friend whose personal friendship and Correspondence can never be Effaced from mine or my Familie’s gratefull Heart.
Your Brother Soldier has nearly Surmounted Every Difficulty—I only fear his Dispute with Orleans, & the Contest with Biron for the Command of the Troops; I fear a Commotion on the Election of Both, & Mayor of Paris; there are ⟨Some⟩ Commotions in the Soveregn Councils of the Brabanters, but I cannot wish success to the mis-called Patriots of that Country—for they are more inimical to the General Liberties of Mankind, than even a Spaniard or Portuguese; it was only to preserve Convents and Monasteries; they never offered Freedom of Religion or Property—they never lessened the Taxes, or moderated the Church contributions, which bear so heavy on the Poor—they did not give the people any share in the Election of Govenors or Majistrates—nor pass a Law to permit them to purchase Land—the People of Ghent have shewn some Symptoms of French Politics, but they are not Numerous, & Joseph will soon be at Leizure to Employ Force against them—they cannot Stand a Month, unless Supported by Some of the Surrounding Nations; which event depends on the long Expected War, but if we are to credit the reports of this day’s British Mail all is to be Peace, though the British Fleet has Saild in Force.
The King of Sweden seems to imitate, in Courage, some of the Ancient Heroes of that Nation, but he has been Severely defeated by the Vastly Superior force of the Russian; It was a bold attempt to attack 33 Ships of the Line with 28—& to attack 6 of the Line with a Fleet of Frigates & Gallies; he has lost (at least) 7000 men in that Battle; I am a Zealous Wellwisher of the Turks, for Austria & Russia are growing too potent for the rest of Europe.
our public papers give Various accts in respect to yours & the

Spaniards Disputes—when you have a fleet, I have no Doubt of your settling Colonies in South America, or it may happen, in Time, that, by an Alliance with England, her Fleet may assist you in recieving the Produce of the Mines of Peru, Chili & Mexico—the Spaniards could not oppose you with any Effect; the few remaining Natives would prefer your Countrymen, to the Butchers of Athaballiba & Montezuma.
This has been the most Damp, foggy, & wet Summer ever Known in Ireland, not one day in ten could be Called a Summers day; our Hay harvest much damaged, but the Greatness of the Crop makes some Amends for it; our wheat is not (as yet) hurted; it looks well, & if we, soon, have a Change of weather it will be abundant; the Potatoes are beyond our most Sanguine Expectation; the wall fruit, through the whole Kingdom was blasted in the Month of May—this damp season has occasiond Bad Colds & Fevers; those that ever had the Gout or Rheumatism feels the worst Effects from it.
Mrs Montgomery has been Cruely treated by her base Sister, Lady Ranelagh; we Endeavoured to shew her every respect, but Lady Ranelagh would not let us be intimate, as she said, it would hurt Lord Ranelagh in the Eyes of the Vice Roy, was he to be frequent in his Visits to me, & Mrs Montgomery had no way of Coming, but in his Carriage—It realy grieves Lady Newenham & I, that we could not oftener see her—she was admired fer her Good sence & behaviour by Every one here—but we most Sincerely regret that these Circumstances occured to prevent all the Family from paying due respect to your Introduction.
 

28th Augt 1790

By the public Papers which I have the Honor to send you, it appears all the Crown’d Heads, (one Excepted) in Europe, are leagued against the Improvement of the Constitution of their respective Countries, & that the Spirit of a Single Despot is to rule without a Check; I have no doubt, but Prussia & Austria would assist an English Despot to Govern without a Parliament.
I regret my Letters cannot be more worthy your reading, but I presume to trouble you with them, as a Gratification to me—your correspondence has Ever been Esteemed as an honour by me & I flatter myself that it will continue during our lives.
one of my Sons has Chosen to Continue in the Naval Line, he has served Eleven years, & passed for Leiutenant with the greatest

Credit at the End of his fourth year of Service, but as I am not on the side of Ministry, he can get no preferment; yesterday, Commodore Cosby was appointed Commander of the Impress Service in this Kingdom, & fer these 3 Days, the press has been the Hottest Ever Known; this looks like an Expected Brush between the two Great fleets—if they meet, I think they will not part without a Tryal of Strength.
I have just recieved a Letter from Mrs Montgomery, that she will be here in a few days, to go on Board the Adventure Brig for New York, which is the Ship that I send this Letter by.
All my family, particularly Lady Newenham, join me in best respects to Mrs Washington & you. I remain Dear Sir with perfect Respect & Esteem your most Obliged & most Obt Hble Sert

Edward Newenham

